An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                               NO. COA13-1355
                       NORTH CAROLINA COURT OF APPEALS
                              Filed:     15 July 2014
STATE OF NORTH CAROLINA

                                                Mecklenburg County
      v.
                                                No. 10 CRS 256238

LUCAS A. NELSON


      Appeal by defendant from judgment entered 2 August 2013 by

Judge Richard D. Boner in Mecklenburg County Superior Court.

Heard in the Court of Appeals 9 April 2014.


      Attorney General Roy Cooper, by Special                   Deputy    Attorney
      General Angel E. Gray, for the State.

      Law Office of Christopher W. Shelburn, PLLC, by Christopher
      W. Shelburn, for Defendant.


      ERVIN, Judge.


      Defendant Lucas Nelson appeals from a judgment sentencing

him to a term of 6 months imprisonment based upon his conviction

for   driving    while    impaired,      with    this   sentence     having    been

suspended and with Defendant having been placed on supervised

probation for a period of 24 months on the condition that he

serve an active term of 30 days imprisonment, pay a fine of $500

and the costs, surrender his driver’s license and not operate a
                                                    -2-
motor vehicle until properly licensed to do so, and comply with

the    usual    terms         and    conditions            of     probation.          On     appeal,

Defendant contends that the trial court erred by denying his

motion to suppress evidence seized as the result of the stopping

of    his   motor        vehicle     on       the       grounds    that      the    trial   court’s

findings       of    fact     did        not    support         its     conclusion         that    the

challenged      seizure        was       supported         by     the   necessary         reasonable

articulable          suspicion.                 After          careful       consideration         of

Defendant’s challenge to the trial court’s judgment in light of

the record and the applicable law, we conclude that the trial

court’s judgment should remain undisturbed.

                                    I. Factual Background

                                    A. Substantive Facts

       At approximately 1:35 a.m. on 21 November 2010, Officer

B.J. Lambe of the Charlotte-Mecklenburg Police Department was

dispatched          to    investigate           a       report     concerning         a     possibly

impaired       driver.            According         to     a    call      placed     to     911,    an

individual      determined           to    be       a    Mr.    Crossland      reported       having

observed     the         driver     of    a     pickup         truck    bearing      Pennsylvania

license plate number YXW-6415 in the parking lot of the Walmart

located at 8180 South Tryon Street in Charlotte stumbling and

appearing       to       be   impaired.                 According       to    the    caller,       the

individual in question had walked into the Walmart, remained
                                           -3-
inside for about ten minutes, and then returned to his pickup

truck.

       About     ten    minutes    after      receiving      this   report,    Officer

Lambe reached the Walmart parking lot.                  As Officer Lambe entered

the parking lot, the caller flagged him down and directed his

attention to the pickup truck, which was exiting the parking

lot.     As a result, Officer Lambe followed the pickup truck out

of   the   parking      lot     and    into   the     adjoining     street.      After

following      the     pickup    truck   for     approximately       one-half    mile,

Officer Lambe caught up to the truck at an intersection and

activated his blue lights and siren.                   The driver of the pickup

truck, who turned out to be Defendant, continued driving for

approximately 50 seconds after Officer Lambe activated his blue

lights and siren before pulling into an apartment complex and

stopping.        After he stopped Defendant’s pickup truck, Officer

Lambe    asked    the    dispatcher      to    have    the    caller   come     to   the

location at which the stop had occurred.                        As a result, Mr.

Crossland came to the scene and spoke with Officer Lambe.

                                B. Procedural History

       On 21 November 2010, a citation charging Defendant with

driving while impaired was issued.                  On 14 April 2011, Defendant

entered a plea of guilty to driving while impaired before Judge

Matthew    J.    Osman    in     the   Mecklenburg      County      District    Court.
                                                -4-
Based    upon     Defendant’s       plea,       Judge     Osman    entered       a    judgment

sentencing Defendant to a term of 12 months imprisonment, with

this    sentence      being   suspended          and    Defendant       being     placed       on

supervised        probation       for     18     months    on     the    condition           that

Defendant serve an active term of 15 days imprisonment, pay a

fine     of   $200.00       and     the    costs,       obtain     a     substance          abuse

assessment and comply with any treatment recommendations, and

comply     with     the     usual       terms     and     conditions       of    probation.

Defendant noted an appeal from Judge Osman’s judgment to the

Mecklenburg County Superior Court for a trial de novo.

       On 20 February 2012, Defendant filed a motion to suppress

any    evidence     obtained      as      the    result    of     the   stopping        of    his

vehicle.        The charges against Defendant came on for hearing

before the trial court at the 29 July 2013 criminal session of

the Mecklenburg County Superior Court.                          After the trial court

held a hearing concerning the merits of Defendant’s suppression

motion on 2 August 2013 and announced its intention to deny

Defendant’s motion and after Defendant properly preserved his

right    to   challenge       the      denial     of    his     suppression       motion       on

appeal by providing the required notice to the State and to the

trial court, Defendant entered a plea of guilty to driving while

impaired.           After     accepting           Defendant’s          guilty        plea     and

conducting      the    required         sentencing      hearing,        the     trial       court
                                          -5-
entered a judgment sentencing Defendant to a term of 6 months

imprisonment, suspended that sentence, and placed Defendant on

supervised probation         for 24 months            on the condition that he

serve an active term of 30 days imprisonment, pay a fine of

$500.00 and the costs, obtain a substance abuse assessment and

complete      all    recommended        treatment,      surrender        his    driver’s

license and not operate a motor vehicle until properly licensed

to do so, and comply with the usual terms and conditions of

probation.       Defendant noted an appeal to this Court from the

trial court’s judgment.

                              II. Legal Analysis

    In     his      sole   challenge      to    the    trial      court’s      judgment,

Defendant contends that the trial court erred by denying his

motion   to    suppress     the    evidence      seized      as   a   result     of   the

stopping of his vehicle.               More specifically, Defendant contends

that Officer Lambe did not have any basis for determining that

the informant was credible and that the information contained in

the informant’s tip did not suffice to establish the reasonable

articulable      suspicion     necessary        to    support      the    stopping    of

Defendant’s      vehicle.         We    do     not    find   Defendant’s        argument

persuasive.

                             A. Standard of Review
                                           -6-
       The standard of review utilized in evaluating the validity

of a challenge to an order granting or denying a suppression

motion is well-established.

               Review of a trial court’s denial of a motion
               to suppress is limited to a determination
               whether the trial court’s findings of fact
               are supported by competent evidence and
               whether those findings support the trial
               court’s ultimate conclusions of law.     The
               trial court’s findings are conclusive if
               supported by competent evidence, even if the
               evidence is conflicting.

State v. Sutton, 167 N.C. App. 242, 244, 605 S.E.2d 483, 484-85

(2004) (internal citations omitted), disc. review denied, 359

N.C.    326,    611   S.E.2d   847    (2005).        In   the   event   that   the

defendant, as is the case in this instance, fails to challenge

the sufficiency of the evidentiary support for the trial court’s

findings of fact, “those findings are conclusive and binding on

appeal.”       State v. Robinson, 187 N.C. App. 795, 797, 653 S.E.2d

889, 891 (2007).        As a result, the sole question presented for

our consideration in this case “is whether the trial court’s

findings support its conclusions of law,” State v. Euceda-Valle,

182    N.C.    App.   268,   272,    641    S.E.2d   858,   862,   disc.   review

denied, 361 N.C. 698, 652 S.E.2d 923 (2007), a decision which is

subject to de novo review on appeal.                 State v. Munoz, 141 N.C.

App. 675, 682, 541 S.E.2d 218, 222, cert. denied, 353 N.C. 454,

548 S.E.2d 534 (2001).
                                    -7-
                  B. Validity of the Traffic Stop

                    1. Applicable Legal Standard

    A police officer may conduct an investigatory stop when he

“has a reasonable, articulable suspicion that criminal activity

is afoot.”    Illinois v. Wardlow, 528 U.S. 119, 123, 120 S. Ct.

673, 675, 145 L. Ed. 2d 570, 576 (2000) (citing Terry v. Ohio,

392 U.S. 1, 30, 88 S. Ct. 1868, 1879-80, 20 L. Ed. 2d 889, 911

(1968)).     “Reasonable suspicion is a ‘less demanding standard

than probable cause and requires a showing considerably less

than preponderance of the evidence.’”          State v. Barnard, 362

N.C. 244, 247, 658 S.E.2d 643, 645 (quoting Wardlow, 528 U.S. at

123, 120 S. Ct. at 675-76, 145 L. Ed. 2d at 576), cert. denied,

555 U.S. 914, 129 S. Ct. 264, 172 L. Ed. 2d 198 (2008).               The

extent to which the reasonable suspicion necessary to justify

the stopping of a vehicle exists must be determined based upon

an analysis of the totality of the circumstances known to the

officer, State v. Hughes, 353 N.C. 200, 203, 539 S.E.2d 625, 628

(2000), with the validity of the stop resting upon the extent to

which “specific and articulable facts, as well as the rational

inferences from those facts, as viewed through the eyes of a

reasonable,   cautious   officer,    guided   by   his   experience   and

training,” State v. Watkins, 337 N.C. 437, 441, 446 S.E.2d 67,
                                    -8-
70 (1994) (citing Terry, 392 U.S. at 21-22, 88 S. Ct. at 1880,

20 L. Ed. 2d at 906), justify that action.

    “An informant’s tip may provide the reasonable suspicion

necessary for an investigative stop.”                   State v. Hudgins, 195

N.C. App. 430, 434, 672 S.E.2d 717, 719 (2009).                         A critical

portion of the analysis that must be conducted in determining

whether actions resulting from information provided by others is

assessing the reliability of that information, with a showing

“that   the   informant    had   been    used    previously      and    had    given

reliable information, that the information given was against the

informant’s    penal   interest,    that        the    informant     demonstrated

personal knowledge by giving clear and precise details in the

tip, or that the informant was a member of a reliable group” all

being relevant to the required constitutional analysis.                    Hughes,

353 N.C. at 203, 539 S.E.2d at 628.                   Thus, where an informant

comes   forward    “personally      to     give        information      that    was

immediately verifiable at the scene,” the reliability of that

tip is enhanced, Adams v. Williams, 407 U.S. 143, 146-47, 92 S.

Ct. 1921, 1923-24, 32 L. Ed. 2d 612, 617 (1972), since “an

officer can judge the credibility of the tipster firsthand and

thus confirm whether the tip is sufficiently reliable to support

reasonable    suspicion”    in   situations       in     which   “the    informant

relays information to an officer face-to-face.”                    Hudgins, 195
                                     -9-
N.C. App. at 434, 672 S.E.2d at 719.           The informant’s proximity

to the scene or the alleged criminal activity is also relevant

to an evaluation of the credibility of information provided by

an informant.    United States v. Christmas, 222 F.3d 141, 144

(4th Cir. 2000), cert. denied, 531 U.S. 1098, 121 S. Ct. 830,

148 L. Ed. 2d 712 (2001).         On the other hand, “[w]here a tip is

anonymous, it must be accompanied by some corroborative elements

that establish the tip’s reliability.”             Hudgins, 195 N.C. App.

at 434, 672 S.E.2d at 720.

                 2. Nature of the Informant’s Tip

      As an initial matter, Defendant argues that the information

provided by Mr. Crossland should be treated as an anonymous tip

given that the 911 operator had no way to verify Mr. Crossland’s

identity and that      Mr. Crossland’s identity was not known to

Officer Lambe at the time that he stopped Defendant.             As we have

already suggested, tips from known and reliable informants, tips

provided   directly   to   law   enforcement   officers,   and     anonymous

tips are evaluated differently.        State v. Maready, 362 N.C. 614,

619-20, 669 S.E.2d 564, 567-68 (2008) (emphasizing the fact that

the informant voluntarily approached law enforcement officers

and “gave them information at a time and place near to the scene

of the alleged traffic violations,” noting that the informant

had   “little   time       to    fabricate   her     allegations     against
                                       -10-
defendant,” and emphasizing that the informant “willingly placed

her    anonymity    at    risk”   in    determining    that    the    tip   was

sufficiently reliable to justify an investigative detention);

Hudgins, 195 N.C. App. at 434, 672 S.E.2d 719-20 (citing Adams

at 146-47, 92 S. Ct. at 1923-24, 32 L. Ed. 2d at 617 (tip from a

previously known informant); Christmas, 222 F.3d at 144 (face-

to-face tip provided by a previously unknown source); Florida v.

J.L., 529 U.S. 266, 270, 120 S. Ct. 1375, 1378, 146 L. Ed. 2d

254, 260 (2000) (anonymous tip); Alabama v. White, 496 U.S. 325,

329-31, 110 S. Ct. 2412, 2416-17, 110 L. Ed. 2d 301, 308-09

(1990) (analysis of the reliability of various types of tips)).

In view of the fact that “[r]easonable suspicion, like probable

cause, is dependent upon both the content of the information

possessed by police and its degree of reliability” and the fact

that “[b]oth factors—quantity and quality—are considered in the

‘totality of the circumstances—the whole picture,’ that must be

taken into account when evaluating whether there is reasonable

suspicion,” the United States Supreme Court has clearly stated

that, “if a tip has a relatively low degree of reliability, more

information will be required to establish the requisite quantum

of    suspicion    than   would   be   required   if   the    tip    were   more

reliable.”    White, 496 U.S. at 330, 110 S. Ct. at 2416, 110 L.

Ed. 2d at 309 (quoting United States v. Cortez, 449 U.S. 411,
                                                -11-
417, 101 S. Ct. 690, 695, 66 L. Ed. 2d 621, 629 (1981)).                                     For

that reason, “a tip that is somewhat lacking in reliability may

still      provide    a    basis          for     reasonable    suspicion         if   it    is

buttressed     by     sufficient          police       corroboration.”           Hughes,     353

N.C. at 207, 539 S.E.2d at 630.                           As a result, the relevant

decisions governing the manner in which a reviewing court should

determine      the     extent       to      which      information        provided     by    an

informant      suffices        to     establish         the    reasonable        articulable

suspicion required to support a valid investigative detention

require     reviewing      courts          to   treat      information      obtained        from

different     types       of   informants           differently,       with      information

supplied by informants with a proven track record of reliability

to    be    given     more      credence           than     information       supplied       by

informants who lack such a track record and with information

supplied by informants whose identity is known, in whole or in

part, to the relevant members of the law enforcement community

to    be    given     more      credence           than     information       supplied       by

informants about whom nothing of credibility-related value is

known.

      The    trial     court’s       undisputed           findings   of    fact    establish

that Mr. Crossland had called 911; that Mr. Crossland waited in

the     Walmart      parking        lot     for     Officer    Lambe       and    identified

Defendant’s pickup truck as it was leaving the Walmart parking
                                           -12-
lot; and that Mr. Crossland met Officer Lambe at the scene of

the stop.         Based on these findings, we have no hesitation in

concluding that the trial court did not err by determining that

the information provided by Mr. Crossland to the 911 dispatcher

and   to    Officer       Lambe     should        not     be    evaluated     as     if    it

constituted        a   purely       anonymous       tip.           Although     Defendant

analogizes the facts at issue here to those before the Court in

State v. Blankenship, __ N.C. App. __, __, 748 S.E.2d 616, 618

(2013), in which we held that a taxi driver who placed a call to

911 using his personal cell phone without giving his name should

be treated as an anonymous informant given that “the officers

did   not    have      the    opportunity          to     judge     [the     informant’s]

credibility firsthand or confirm whether the tip was reliable”

despite     the    fact      that    the    informant’s           identity     was     later

determined using the relevant phone records, we do not find this

argument     persuasive        given       that     Mr.        Crossland,     unlike      the

informant at issue in Blankenship, called 911, remained in the

Walmart parking lot until Officer Lambe arrived, and initiated a

brief interaction with Officer Lambe.                      Similarly, the fact that

neither Officer Lambe nor the 911 dispatcher had had any face-

to-face     contact     with      Mr.   Crossland,         while     relevant        to   the

required analysis, does not, standing alone, require us to treat

Mr. Crossland as a purely anonymous informant.                         As a result, we
                                           -13-
conclude, as the trial court did, that we should evaluate the

validity of Officer Lambe’s decision to stop Defendant’s vehicle

using an analysis that takes into consideration the fact that

Mr.   Crossland       placed     his    anonymity       at    risk    and       remained    in

contact with law enforcement officers after the time that he

contacted      911     and    reported        his    observations          of    Defendant’s

condition.

                              3. Reliability of the Tip

       In    the    second     component       of    his    challenge       to    the   trial

court’s      judgment,        Defendant        contends       that     the       information

available      to     Officer    Lambe,        which       included       the    information

provided by the 911 dispatcher and the observations that Officer

Lambe made after arriving at the Walmart parking lot, did not

suffice to establish the reasonable articulable suspicion needed

to    justify       the      stopping     of        Defendant’s       vehicle.           More

specifically, Defendant argues that neither the 911 dispatcher

nor    Officer        Lambe     had     any     opportunity          to     evaluate       Mr.

Crossland’s credibility, that Officer Lambe’s interaction with

Mr. Crossland in the parking lot was of such short duration that

Officer Lambe did not gain any additional relevant information

at    that    time,    and     that     the    purely        descriptive         information

available      to     Officer     Lambe       at     the     time     that       he   stopped
                                     -14-
Defendant’s vehicle did not suffice to justify the resulting

seizure.    We do not find Defendant’s argument persuasive.

       The trial court’s findings of fact clearly establish that

Officer Lambe had the required reasonable articulable suspicion

at the time that he stopped Defendant’s vehicle.                  At the time

that he contacted 911, Mr. Crossland gave specific details about

his exact location, Defendant’s vehicle, and the manner in which

Defendant walked.     The detailed nature of the information that

Mr. Crossland provided to the 911 dispatcher, while primarily

descriptive    in   nature,    supports     a   determination       that    Mr.

Crossland   claimed   “eyewitness      knowledge,”      thereby    “lend[ing]

significant support to the tip’s reliability.”                Navarette v.

California, __ U.S. __, __, __ S. Ct. __, __, 188 L. Ed. 2d 680,

687 (2014).    Moreover, Officer Lambe verified a portion of the

descriptive   information     that    Mr.   Crossland    provided    to    911,

since a truck matching the description that had been provided to

the 911 dispatcher and relayed to Officer Lambe was observed

leaving the Walmart parking lot at the time that Officer Lambe

arrived on the scene shortly after having been contacted by the

911 dispatcher.     Id. at __, __ S. Ct. at __, 188 L. Ed. 2d at

688.    Moreover, Mr. Crossland placed a call to 911, utilizing a

system that “has some features that allow for identifying and

tracing callers, and thus provide some safeguards against making
                                          -15-
false reports,” id. at __, __ S. Ct. at __, 188 L. Ed. 2d at

688, and remained at the scene in order to make certain that the

responding officer investigated the correct vehicle.                         Finally,

the conduct described in the call that Mr. Crossland placed to

911 is certainly consistent with the existence of impairment.

Id. at __, __ S. Ct. at __, 188 L. Ed. 2d at 689-90.                            As a

result, unlike         the situations at issue in              decisions such as

Blankenship, __ N.C. App. at __, 748 S.E.2d at 620 (holding that

an anonymous tip to the effect that a red Mustang convertible

with    a   black      top   and   a   specific   license      plate   was   driving

erratically on Patton Avenue did not establish the reasonable

articulable suspicion necessary to justify a traffic stop since

the officers “did not personally observe any unlawful behavior

by defendant or have the opportunity to meet [the informant]

prior to the stop”); State v. Coleman, __ N.C. App. __, __, 743

S.E.2d      62,   67    (2013)     (holding   that   a   tip    emanating     from   a

citizen whom investigating officers were later able to identify

to the effect that a cup of beer was located in a gold Toyota

sedan bearing a specific license plate parked at a Kangaroo gas

station at the corner of Wake Forest Road and Ronald Drive did

not    establish       the   reasonable    articulable    suspicion      needed      to

support an investigative detention given that the informant “did

not identify or describe defendant, did not provide any way for
                                                 -16-
Officer Lampe to assess her credibility, failed to explain her

basis     of      knowledge,          and    did     not      include       any     information

concerning defendant’s future actions”); State v. Johnson, 204

N.C. App. 259, 264-65, 693 S.E.2d 711, 715-16 (2010) (holding

that an anonymous tip to the effect that “a black male suspect

wearing      a    white    shirt       in    a    blue     Mitsubishi       with     a   certain

license      plate      number”        was       “selling     drugs     and       guns   at    the

intersection of Pitt and Birch Streets” did not establish the

reasonable         articulable          suspicion          necessary        to     justify       an

investigative           detention       given       that      the   record        contained     no

information about the identity of the informant, no statement of

the    basis      for    the     informant’s        knowledge,        and     no    information

about the caller’s current location); State v. Peele, 196 N.C.

App. 668, 674-75, 675 S.E.2d 682, 687 (holding that an anonymous

tip to the effect that a burgundy Chevrolet pickup truck that

was    headed      toward      “the     Holiday         Inn    intersection”         was      being

driven       by   an     impaired       driver,         coupled     with      the    officer’s

observation that the driver had weaved once within his own lane,

did not establish the reasonable articulable suspicion necessary

to support an investigative detention), disc. review denied, 363

N.C. 587, 683 S.E.2d 384 (2009), we conclude that Officer Lambe

did,    in     fact,      have    a    reasonable          articulable        suspicion       that

Defendant was engaging in unlawful conduct and that the trial
                                 -17-
court did not err by rejecting Defendant’s contention to the

contrary in the course of denying his suppression motion.

                           III. Conclusion

    Thus, for the reasons set forth above, we conclude that

Defendant’s   challenge   to   the   trial   court’s   judgment   has   no

merit.   As a result, the trial court’s judgment should, and

hereby does, remain undisturbed.

    AFFIRMED.

    Judges GEER and STEPHENS concur.

    Report per Rule 30(e).